Citation Nr: 1233431	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for migraine headaches prior to May 23, 2011, and in excess of 30 percent effective that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2005, which, in pertinent part, granted service connection for headaches, but assigned a noncompensable rating.  During the pendency of the appeal, the disability was recharacterized as migraine headaches, and, in an April 2006 rating decision, a 10 percent rating was assigned, effective July 12, 2005, the date of claim for service connection.  In a January 2012 rating decision, a 30 percent rating was granted, effective May 23, 2011.  The staged rating issue, as set forth on the title page, remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran appeared at a Board videoconference hearing before the undersigned in January 2007.  As a result of Board decision/remands dated in September 2009 and April 2011, as well as rating decisions entered during the appeal period, final decisions were reached on all issues on appeal except the issue of the staged rating for migraine headaches.

In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the evidence shows that the Veteran has a full-time job, and, therefore, a TDIU claim has not been raised.  


FINDINGS OF FACT

1.  Prior to May 23, 2011, migraine headaches were manifested by prostrating headaches occurring no more than an average of once every two months.  

2.  Beginning May 23, 2011, migraine headaches have been manifested by prostrating headaches occurring no more an average once a month.

3.  Throughout the appeal period, the Veteran's headaches have not more closely approximated very frequent and prolonged attacks that were completely prostrating and productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  Prior to May 23, 2011, the criteria for a rating in excess of 10 percent for migraine headaches were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

2.  Beginning May 23, 2011, the criteria for a rating in excess of 30 percent for migraine headaches have not been not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notification and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in August 2005, prior to the adjudication of the claim for service connection for headaches, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

This is an initial rating issue; in such cases, the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a letter dated in March 2006, the Veteran was informed of the types of medical and lay evidence that would demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequent to this notification letter, his claim was readjudicated, most recently in the January 2012 rating decision which increased the rating for migraines to 30 percent, thus curing the timing defect of this part of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

At the Board hearing in January 2007, the undersigned fully explained the issue, and described the type of evidence the Veteran might wish to obtain to substantiate his claim.  The Veteran was informed that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claim.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based in part upon the hearing testimony, the appeal was remanded for additional development, which was completed to the extent possible given the Veteran's failure to comply with the remand request for additional evidence.  In this regard, the duty to assist "is not always a one-way street" and "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  All identified VA records have been obtained.  Private records have been obtained to the extent identified and authorized by the Veteran.  VA examinations were provided in October 2005, February 2010 and May 2011, and were based on relevant history and records review, and described the disability in sufficient detail for the Board to make an informed decision, with consideration of the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since the last evaluations.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO assigned staged ratings for the Veteran's migraines, with a rating of 10 percent beginning the effective date of service connection, in July 2005, and a 30 percent rating effective May 23, 2011.  To facilitate review of the ratings to be assigned over time, a chronological summary of relevant evidence follows. 

Background

The Veteran has been followed regularly by his VA primary care provider (PCP) for multiple conditions throughout the appeal period.  On detailed histories and physical examinations in April 2004, September 2004, and June 2005, there was no mention of migraine or other type of headaches.  In a July 2005 VA mental health clinic (MHC) assessment, the Veteran reported difficulties at his job at the Post Office, which he related to rumors concerning him and his supervisor; he did not mention headaches, including in connection with his job difficulties.  

In July 2005, the Veteran filed a claim for service connection for headaches.

In August 2005, the Veteran telephoned the treating VA medical facility and said that he had recurrent migraines and needed pain medication.  He said that he was not able to work due to the headaches.  He said he had used up his medication prescribed for a low back condition to treat his headache, and now needed it for his low back.  The following day, he was seen as a walk-in, stating that he had been having "mild" migraine headaches off and on for 6 to 8 months.  Recently, he had to take 3 Darvocet a day as well as over-the-counter pain medication to control the headaches.  The headaches were described as in the frontal lobe and caused mainly the left eye to ache; during this time he was very light sensitive.  They eased some with the over-the-counter, but did not totally go away.  They were occurring about 3 to 4 times a week.  

On a VA examination in October 2005, the Veteran described his headaches as usually in the front and back of the head, associated with nausea and at times vomiting.  He described them as throbbing in nature.  He had some photophobia and phonophobia and tended to sit straight up in a chair in a dark, quiet room when the headache was present.  These now occurred about 2 to 3 times a week and lasted an hour if he took medication; otherwise, he usually went to sleep and they were much better when he awakened.  He had not noted any trigger factors.  The headaches were prostrating, causing him to miss work, about 1 to 2 times a month.  On examination, there was tenderness on the right temporomandibular joint (TMJ).  Otherwise, findings were normal.  The impression was that he had headaches consistent with migraines.  

The Veteran was seen by his PCP in November 2005 and June 2006.  In addition to his other problems, he now stated that he had been having migraine headaches.  The pertinent assessment was migraine, and he was advised as to dietary restrictions and started on amitriptyline and propranolol for chronic suppression and zolmitriptan for preventive therapy. 

When seen in a VA podiatry clinic in July 2006, for follow up of plantar fasciitis, the Veteran said that his pain caused him to be absent from work with the U.S. Postal Service, and he presented paperwork for medical certification concerning the condition, for his job.  In August 2006, he was seen for a physical therapy consult due to his plantar fasciitis.  He stated that he had had to stop working at one point due to foot pain, which had improved with orthotics.  He said he was taking two consecutive days off work, which helped.  

At his hearing before the undersigned in January 2007, the Veteran testified that he had migraine headaches 3 or 4 times a month, which usually occurred while he was asleep.  They would awaken him.  He said that on average, they lasted 2 to 3 days, during which time he would have problems concentrating and sleeping.  He said they caused him to lose about 3 to 5 days of work; he said it was different each month.  He said that he had been prescribed several medications for his migraines, with limited success.  He felt he was not able to take advantage of the medication to prevent migraines, because it was to be taken at the onset of a migraine, which usually occurred while he was asleep.

Records from B. Lefler, D.D.S., show that in February 2007, the Veteran stated that he awakened with migraines.  In March 2007, he reported still having migraines, and his TMJ splint was delivered to him at that time.  A week later, it was reported that he loved his TMJ splint, and that he had no headaches, no pain, and felt great. In October 2007, he reported that he was still wearing the splint and that his headaches were much better.  

In May 2007, when seen by his PCP for follow-up of multiple conditions the Veteran reported that his headaches had been better since he had been using the night guard for TMJ problems.  The pertinent assessment was headache/TMJ, and he was prescribed amitriptyline and propranolol for chronic suppression and zolmitriptan for preventive therapy, and was using a night guard.  This report and assessment has been noted on numerous subsequent PCP records on file.  

In October 2009, the Veteran was seen at the VA requesting a statement of work limitations due to his physical condition.  The Veteran's PCP identified his primary disabilities as cervical spine degenerative disc disease, right shoulder rotator cuff tear, left knee and left ankle arthritis, prostate cancer, status post surgery, and anxiety.  The PCP opined that he could work but was physically limited by pain, so he had been advised to avoid over-exertion.  Notably, migraines, or indeed any headache disability, was not mentioned in this summary of disabilities affecting his ability to work.  

According to a VA MHC assessment in December 2009, the Veteran worked as a postal carrier, but was also a union representative at his job, and he felt this caused added stress.  He felt that his supervisors were harassing him due to his union activities.  He was employed by the Post Office and reported his financial status as okay, and said that his current recreational activities were fishing, hiking, bicycling, and seeing his grandchildren.  His thought content was concerned about problems at work.  He did not mention migraines as a problem in any area of life.  

In January 2010, he was seen by his PCP.  He had a number of complaints; concerning headaches, it was noted that his headaches had been better since he had been using the night guard for TMJ problems.  The list of 16 problems include headache/TMJ; for that he was on amitriptyline and propranolol for chronic suppression and zolmitriptan for preventive therapy, and he had a night guard.  

In February 2010, he was seen to obtain updated FMLA paperwork.  He said that it was a renewal and that he had been seen by his PCP in January 2010.  The FMLA paperwork was provided by the PCP in March 2010.  FMLA paperwork was again provided in January 2011.  

On a VA examination in February 2010, the Veteran described two types of headaches.  One type began it the back of his head and neck and radiated up to the top of his head; there was no nausea, photophobia, or phonophobia associated with these.  They occurred about every two months, but lasted up to a week.  The migraine headaches were usually more frontal and associated with nausea, phobophobia and phonophobia; when present, the Veteran tended to lie down.  They had gotten a "little bit less" since he had been provided an insert for TMJ.  They occurred about once a month, but lasted up to 2 to 3 days, and were prostrating.  He said that his headaches together caused him to miss 45 days of work during the past year, which averaged out to about one day a week where headaches were prostrating, causing him to miss work.  He said he was being observed for this at work.  He was diagnosed as having headaches consistent with migraines as well as elements of TMJ dysfunction and occipital neuralgia with overlapping symptoms.  

Mental health clinic notes dated in March 2010 show that the Veteran said that he had been having pain his neck, lower back, knee, shoulder and migraines.  He reported he had a headache that day, with a pain scale of 7.  He said that his current medications helped with his migraine.  

In July 2010, the Veteran was seen for a physical therapy consult, due to occasional cervical stiffness and related headaches.  Muscular involvement and notable poor cervical posture were noted.  In August 2010, his neck pain had improved, but not his headaches.  However, when seen for PCP follow-up in September 2010, it was noted that his headaches had improved with the TMJ night guard, but that he still had neck pain.  When seen for preventive medicine screen in September 2010, he did not have a headache.  
 
A December 2010 MHC note reveals that the Veteran continued to have problems at work, and he was enrolled in classes with a view to retiring from the Post Office at 55, and then working as a contractor in heading and air conditioning.  He did not report any problems with headaches, and said that the medications helped with his migraine.  

A VA examination was provided in May 2011, to evaluate the severity of the Veteran's migraine headaches, as well as to differentiate migraine headaches from headaches associated with TMJ syndrome.  The Veteran said that his headaches began 17 years ago.  There were two types; the first type stated from the back of the had and moved to the front.  There was no nausea, photophobia or phonophobia.  These occurred now about 3 times per month and lasted about 3 days each.  There were no known trigger factors.  These were prostrating 4 times a month lasting about half a day.  During the last month, they had caused him to lose about two days of work, and to go home early three days.  

The second type of headache began in the frontal areas and was associated with nausea, photophobia and phonophobia.  They occurred 2 times per month, and lasted 2 to 3 days each.  He was on amitriptyline, and propranolol, and took zolmitriptan when they occurred.  They occurred 2 times the previous month, one caused him to miss 3 days from work, one caused 2 days of work loss.  Overall, from both types of headaches, he missed about 7 days of work and went home early on 3 days.  He said that he had already used up his sick leave for the year, and could get as much as 12 extra weeks per year under FMLA, although he had to use leave without pay, which was causing financial difficulties.  Physical examination was normal.  The examiner stated that the first type of headache was related to his TMJ and occipital neuralgia.  The second type of headaches were consistent with migraine headaches.  Overall, this caused him last month to miss 7 days of work and go home early on 3 days.  This had caused him to already use up his sick leave, and he was using LWOP.  This was causing economic hardship.  

Analysis

Migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks which produce severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  These criteria have been in effect throughout the appeal period.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether lay evidence is credible, factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder."). 

The Veteran's credibility is particularly important in this case because there is no objective evidence of the Veteran's migraines; all of the medical conclusions are based on the history and symptoms reported by the Veteran.  The medical conclusions are probative primarily for the purpose of establishing whether the symptoms, as described by the Veteran, are characteristic of a migraine, and to differentiate symptoms from other causes, such as TMJ from the migraines.  

The evidence in the Veteran's favor consists primarily of the VA examination reports, as well as his hearing testimony.  According to the VA examinations and hearing testimony, the Veteran loses from 2 to 5 days each month from work, due to his migraine headaches.  Impairment to this extent is not consistent with the other evidence of record, however, and the Veteran declined to provide or authorize the release of records from his employer concerning his work absences, despite having been specifically requested to do so in April 2011.  

Also in the Veteran's favor is the August 2005 telephone call to the VA facility, where the Veteran stated that he was unable to work due to migraines.  When seen the following day, however, the Veteran reported "mild" migraines.  He also stated that these had been occurring over the last 6 to 8 months, but these headaches were not reported on any of the VA outpatient records dated during that period.  In particular, his regular outpatient follow-up by his primary care provider failed to include any history of migraine or other headache on visits in April 2004, September 2004, and June 2005, although a detailed history and an examination was reported on each of those occasions.  Similarly, records from his private dentist do not show headache complaints during that period.  

On the VA examination in October 2005, the Veteran said that his headaches were prostrating, causing him to miss work, about 1 to 2 times a month.  At his hearing in January 2007, he said that migraines caused him to lose about 3 to 5 days of work a month.  The following month, however, he reported awakening with migraines to his dentist, who fitted him with a custom TMJ splint in March 2007, and in October 2007, he reported that he was still wearing the splint and that his headaches were much better.  Similarly, in May 2007, he reported to his PCP that his headaches had been better since he had been using the night guard for TMJ problems.  This history of improvement with the night guard, as well as with the prescribed medications, was reported on the subsequent PCP outpatient treatment notes at least through September 2010.  

The severity of his headaches as reported on these numerous occasions is simply not consistent with his statement at the February 2010 VA examination that his headaches had gotten a "little bit less" since he had been provided an insert for TMJ.  In this regard, on none of these treatment records did he report prostrating headaches, and he was continued on the same treatment regimen with no indication that any modification was advised.  The Board finds that the statements made for treatment purposes, consistently and on numerous occasions over a period of more than 3 years, are considerably more probative and credible than the statements made in the context of an examination provided for a claim for monetary benefits.   

On the February 2010 VA examination, the Veteran said that he had prostrating migraines once a month, which lasted 2-3 days.  He said that both types of headaches had caused him to miss work 45 days during the past year, and that he was being observed for this at work..  The examination in May 2011 noted prostrating headaches which occurred 2 times per month, and lasted 2 to 3 days each.  He said he had missed 5 days the previous month from migraines.  The examiner stated that unpaid work absences due to headaches were causing economic hardship.

This number of absences from work due to reportedly prostrating migraines is not supported by the medical evidence.  The medical records show that the Veteran has been conscientious in obtaining needed documentation from his VA treatment providers for medical conditions that cause his absence from work, but these have not included migraines.  In July 2006, he obtained a certification regarding work absences due to plantar fasciitis.  Beginning in October 2009, he has been obtaining documentation of his primary disabilities from VA for his job for FMLA purposes, but the initial letter did not include migraines, and the subsequent statements appear to have been updates; there is no indication that all or part of the Veteran's FMLA absences are related to migraines.  

At this point, it must be emphasized that the Veteran failed to provide, or authorize the release of, relevant information from his employer, despite having been requested to do so.  This information would show the reason for his absences, as well as the evidence pertaining to his reportedly being followed at work for his headaches.  Thus, the Board must rely on the evidence of record, which does not show that prostrating headaches (other than the May 2005 telephone call discussed above) have been reported in the actual treatment records.  In this regard, even on the occasions when the Veteran has reported headaches, he has not described them as prostrating.  This is distinct from the compensation examinations, hearing testimony, and other statements made in connection with the claim for monetary benefits.  The Board finds that the statements made for treatment purposes, where the Veteran is seeking treatment for a condition, are more likely to be credible than statements made in connection with a claim for monetary benefits, where there is an added element of monetary gain involved.  

In this regard, if the Veteran had reported, on the compensation examinations or hearing testimony, that he had prostrating headaches once every couple of months, the failure to report them when seeking treatment may be justifiable, especially if his treatment visits occurred between episodes.  However, the Board does not find it credible that he would have failed to report prostrating headaches to his treatment providers if they were causing him to miss 3 to 5 days of work per month; up to a quarter of his working time.  Additionally, the Veteran has not described, anywhere, prostrating headaches away from work.  In view of the significant disparity between the severity indicated in the treatment records and that indicated on the compensation examination reports and hearing testimony, the Board finds that histories of prostrating headaches found on the examination reports and hearing testimony are not credible.  

For the foregoing reasons, the Board finds that prior to May 23, 2011, the Veteran's migraines did not involve characteristic prostrating attacks averaging more than one episode in 2 months, and that effective May 23, 2011, migraines have not been manifested by characteristic prostrating attacks occurring more than an average of once a month.  

The Board notes that in April 2011, service connection was granted for headaches associated with TMJ syndrome, rated noncompensable.  Although the May 2011 VA examiner differentiated the symptomatology, because the Board finds the evidence as to the frequency of prostrating headaches to be not credible, it is not necessary, for purposes of this decision, to differentiate the symptomatology associated with migraines from that associated with TMJ-related headaches.  In this regard, the treatment records, which the Board finds to be the most probative and credible evidence, do not distinguish the types of headache.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  

Further, there are no discrete periods during which a higher evaluation is warranted.  Finally, because higher ratings for migraines are provided in the rating schedule, and because the Board finds that the Veteran's statements concerning the time lost from work due to migraines are not credible, referral for extraschedular consideration is not appropriate.  See 38 C.F.R. § 3.321, Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  In reaching these determinations, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An evaluation in excess of 10 percent for migraine headaches prior to May 23, 2011, and in excess of 30 percent effective that date, is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


